217 S.E.2d 93 (1975)
26 N.C. App. 755
The ERVIN COMPANY et al.
v.
Gladys L. HUNT.
No. 7527DC218.
Court of Appeals of North Carolina.
August 6, 1975.
Certiorari Denied November 5, 1975.
*94 Garland & Alala by Terry G. Drum and Jeffrey M. Guller, Gastonia, for plaintiffs-appellees.
Gladys L. Hunt, pro se.
Certiorari Denied by Supreme Court November 5, 1975.
MARTIN, Judge.
For failure to comply with the Rules of Practice in the Court of Appeals, this appeal is subject to dismissal.
Nevertheless, we have carefully considered the merits of each of defendant's assignments of error.
Defendant has presented twenty-four questions in her brief. Her "argument" consists of an assertion that she is entitled to a new trial because of (1) the facts contained in her statement of the case, (2) many errors cited in the case, (3) the lack of evidence presented before the courts below, (4) her absence when the judgments were entered below, and (5) the lack of validity of the judgments.
It suffices to say that (1) the magistrate correctly refused to hear defendant's counterclaim (G.S. § 7A-219), (2) defendant received a trial de novo in the district court (G.S. § 7A-228), (3) no motion was made to transfer the case to superior court in accordance with G.S. § 7A-258, (4) defendant waived her right to a jury trial by failing to appear at trial (Sykes v. Belk, 278 N.C. 106, 179 S.E.2d 439) and (5) the trial court properly dismissed defendant's counterclaim for failure to state a claim upon which relief could be granted.
We have reviewed the record proper and are of the opinion that the judgment in this case is regular in form, that the facts found by the court support the conclusions of law in the judgment, and that no prejudicial error appears therein.
Affirmed.
CLARK and ARNOLD, JJ., concur.